OPINION PER CURIAM. Upon grant of rehearing in this matter, the opinion previously filed on July 17, 1987, was withdrawn pending action by the Court on the merits of the rehearing. The Court, following submission of briefs by the Estate of Louis Rivera and by petitioner, and after oral argument by the parties appearing at the rehearing, is satisfied that the previous opinion handed down was correct. The considerations of possible adultery, bigamy, and illegitimacy raised in cases cited by the Estate to support a nunc pro tunc order are not present in this case. Those cases which relied on statutory provisions or case law recognizing oral or written memoranda rulings or unfiled, non-documentary, decisions simply do not apply to our long-standing requirements for filed findings of fact and conclusions of law, followed by a filed written judgment to establish a judicial determination that then becomes a final judgment. See State v. Diaz, 100 N.M. 524, 673 P.2d 501 (1983); Navajo Development Corp. v. Ruidoso Land Sales Co., 91 N.M. 142, 571 P.2d 409 (1977). Until that is done, intervening circumstances may require the judge to reconsider and change the tentative decision. The “letter decision” of the trial judge which was purported to have satisfied our requirements for a filed judgment, was not filed until two months after it was written and approximately 35 days after the death of the defendant. The July 17, 1987, opinion, therefore, is reinstated and directed to be published. SCARBOROUGH, C.J., and SOSA, Senior Justice, not participating.